EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 4/13/22, claims 46, 86-103 are currently pending in the application.

2.	In view of the amendment, all rejections set forth in the office action dated 11/15/21 are withdrawn. Upon conducting additional search and determining that claims filed on 4/13/22 had allowable subject matter, Examiner conducted a telephonic interview with the attorney of record (Mr. George Renzoni) on 7/15/22 to resolve minor issues in claims 46 and 103. Applicant’s attorney agreed to Examiner’s proposed changes and authorized an Examiner’s amendment which is captured herein below.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. George Renzoni on 7/15/22.
The application has been amended as follows: 
•	In claim 46, line 6 (lines including the cancelled text), replace the phrase “a tensile and compressive strength” with “tensile and compressive strengths”.
•	In claim 103, line 3, “replace the phrase “delivery vehicle, a protein vehicle” with “delivery vehicle, and a protein vehicle”.

Reasons For Allowance
4.	Claims 46, 86-103 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Jiang et al. (‘671 patent of record), Jaing (US 2013/0178125 A1, ‘125). Jiang ‘671 patent teaches crosslinked zwitterionic hydrogels prepared from copolymerization of zwitterionic monomers, such as carboxybetaine methacrylate, with a zwitterionic crosslinking agent. Jiang ‘125 teaches surface coatings including cationic polymers that are hydrolysable to nonfouling zwitterionic polymers formed from polycarboxybetaine esters. However, the cited references, alone or in combination, fail to teach or suggest a composition comprising a crosslinked polymer comprising claimed repeating unit and having a hydrophobic interior and a hydrophilic exterior, and said composition having properties within the scope of the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762